Candler, J.
A void process is not amendable, as it is equivalent to no process at all. Neal-Millard Co. v. Owens, 115 Ga. 959. And it is not within the power of a court of equity, by allowing an amendment to a process which this court has decided could not be made, to vitalize a suit brought on the law side of the court, which as to one of the defendants was void because he had never been served with legal process.

Judgment affirmed.


All the Justices concur.

Twiggs & Oliver, for plaintiff.
William F. Hardee, for defendant.